Exhibit 10.2




EXECUTION VERSION




















































GUARANTEE AND COLLATERAL AGREEMENT




dated as of




January 31, 2017,




Among




TEREX CORPORATION,




Certain Subsidiaries of TEREX CORPORATION

from time to time party hereto

and




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent











































 

[CS&M Ref No. 7865-265]











--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

Page

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.  Credit Agreement

1

SECTION 1.02.  Other Defined Terms

1

 

 

ARTICLE II

 

 

 

Guarantee

 

 

 

SECTION 2.01.  Guarantee

5

SECTION 2.02.  Guarantee of Payment

5

SECTION 2.03.  No Limitations, Etc

5

SECTION 2.04.  Reinstatement

6

SECTION 2.05.  Agreement To Pay; Subrogation

6

SECTION 2.06.  Information

6

SECTION 2.07.  Keepwell

6

 

 

ARTICLE III

 

 

 

Pledge of Securities

 

 

 

SECTION 3.01.  Pledge

6

SECTION 3.02.  Delivery of the Pledged Collateral

7

SECTION 3.03.  Representations, Warranties and Covenants

7

SECTION 3.04.  Interests in Limited Liability Companies and Limited Partnerships

8

SECTION 3.05.  Registration in Nominee Name; Denominations

8

SECTION 3.06.  Voting Rights; Dividends and Interest, Etc

8

SECTION 3.07.  Conflicts with Foreign Pledge Agreements

10

 

 

ARTICLE IV

 

 

 

Security Interests in Personal Property

 

 

 

SECTION 4.01.  Security Interest

10

SECTION 4.02.  Representations and Warranties

11

SECTION 4.03.  Covenants

12

SECTION 4.04.  Other Actions

14

SECTION 4.05.  Covenants Regarding Patent, Trademark and Copyright Collateral

15

 

 

ARTICLE V

 

 

 

Remedies

 

 

 

SECTION 5.01.  Remedies upon Default

16

SECTION 5.02.  Application of Proceeds

17

SECTION 5.03.  Grant of License to Use Intellectual Property

17

SECTION 5.04.  Securities Act, Etc

17

 

 

ARTICLE VI

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 6.01.  Indemnity and Subrogation

18

SECTION 6.02.  Contribution and Subrogation

18

SECTION 6.03.  Subordination

18




--------------------------------------------------------------------------------




ii




ARTICLE VII

 

 

 

Miscellaneous

 

 

 

SECTION 7.01.  Notices

18

SECTION 7.02.  Security Interest Absolute

18

SECTION 7.03.  Survival of Agreement

19

SECTION 7.04.  Binding Effect; Several Agreement

19

SECTION 7.05.  Successors and Assigns

19

SECTION 7.06.  Collateral Agent’s Fees and Expenses; Indemnification

19

SECTION 7.07.  Collateral Agent Appointed Attorney-in-Fact

20

SECTION 7.08.  Applicable Law

20

SECTION 7.09.  Waivers; Amendment

20

SECTION 7.10.  WAIVER OF JURY TRIAL

20

SECTION 7.11.  Severability

21

SECTION 7.12.  Counterparts

21

SECTION 7.13.  Headings

21

SECTION 7.14.  Jurisdiction; Consent to Service of Process

21

SECTION 7.15.  Termination or Release

21

SECTION 7.16.  Additional Subsidiaries

22

SECTION 7.17.  Right of Setoff

22

SECTION 7.18.  Secured Party Acknowledgement

22




Schedules

 

 

 

Schedule I

Subsidiary Guarantors

Schedule II

Equity Interests; Pledged Debt Securities

Schedule III

Perfection Intellectual Property

Schedule IV

Deposit Accounts

 

 

Exhibits

 

 

 

Exhibit A

Form of Supplement

Exhibit B

Form of Perfection Certificate




--------------------------------------------------------------------------------







GUARANTEE AND COLLATERAL AGREEMENT dated as of January 31, 2017 (this
“Agreement”), among TEREX CORPORATION, a Delaware corporation (“Terex”), the
Subsidiaries of Terex from time to time party hereto and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH (“Credit Suisse”), as collateral agent (in such capacity,
the “Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of January 31, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Terex, the Subsidiaries of Terex from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), the
issuing banks from time to time party thereto (the “Issuing Banks”) and Credit
Suisse, as administrative agent (in such capacity, the “Administrative Agent”)
and Collateral Agent.

The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
(such term and each other capitalized term used but not defined in this
preliminary statement having the meaning given or ascribed to it in Article I)
pursuant to, and upon the terms and conditions specified in, the Credit
Agreement.  The obligations of the Lenders and the Issuing Banks to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement.  Each Subsidiary Guarantor is an affiliate of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.  Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the Credit
Agreement.  All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein.  All references to the Uniform Commercial Code shall mean the New York
UCC.

(b)  The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Article 9 Collateral” shall have the meaning assigned to such term in Section
4.01.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor:  (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office) or any similar office in any other country, including those
listed on Schedule III.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.




--------------------------------------------------------------------------------




2







“Excluded Accounts” shall mean, with respect to any Grantor, (a) payroll,
payroll tax, withholding tax, employee wage and benefit and other tax and
employee fiduciary accounts, (b) any zero balance account so long as the opening
balance (determined as of the opening of business on the applicable Business Day
of determination) in such account does not exceed the minimum amount required to
be deposited by the depositary bank in such account, (c) accounts used solely
for Receivables Programs permitted under the Credit Agreement and (d) any other
accounts to the extent the aggregate cash balance in any such account or
accounts described in this clause (d) does not exceed, individually or in the
aggregate, $2,000,000.

“Excluded Assets” shall mean, collectively, (a) the Excluded Equity Interests,
(b) the Excluded Accounts, (c) any right under any contract or agreement
constituting a General Intangible, but only to the extent and for so long as the
granting of a security interest therein or an assignment thereof would violate
any applicable law (but only to the extent any such prohibition on the granting
of security interests is not rendered ineffective by, or is not otherwise
unenforceable under, the Uniform Commercial Code or applicable law), (d) motor
vehicles and other assets subject to certificates of title or ownership to the
extent a security interest therein cannot be perfected by a filing of a
financing statement, (e) any contract, instrument, document, lease, license or
other agreement to which a Grantor or any of its property is subject with any
person if, to the extent and for so long as the grant of a lien thereon
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than such Grantor) to, such contract, instrument,
document, lease, license or other agreement (but only to the extent any such
prohibition on the granting of liens is not rendered ineffective by, or is
otherwise unenforceable under, the Uniform Commercial Code or applicable law),
(f) any intent-to-use trademark application filed in the United States Patent
and Trademark Office to the extent that an amendment to allege use or a verified
statement of use with respect to such intent-to-use application has not been
filed with and accepted by the United States Patent and Trademark Office, but
only to the extent that the grant of a lien thereon would invalidate or
otherwise impair such trademark application, (g) the Konecranes Shares, (h) any
assets owned by any CFC or any Foreign Subsidiary Holdco, and (i) any assets as
to which the Collateral Agent shall determine in its reasonable discretion that
the costs of obtaining a security interest in the same are excessive in relation
to the benefit to the Secured Parties of the security intended to be afforded
thereby.

“Excluded Equity Interests” shall have the meaning assigned to such term in
Section 3.01.

“Foreign Pledge Agreement” shall mean a Security Document entered into by a
Grantor granting a security interest over Equity Interests issued by a Non-U.S.
Subsidiary.

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
Indebtedness of any Grantor whether evidenced by a promissory note or not, all
rights and interests in partnerships, limited partnerships, limited liability
companies and other unincorporated entities, corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, Hedging Agreements and other
agreements), Intellectual Property, goodwill, registrations, franchises, tax
refund claims and any letter of credit, guarantee, claim, security interest or
other security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Accounts.

“Grantors” shall mean Terex and the Subsidiary Guarantors.

“Guarantors” shall mean the Subsidiary Guarantors and, to the extent that Terex
is not otherwise liable with respect to any Obligations, Terex.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Konecranes” shall mean Konecranes Plc, a Finnish public company limited by
shares.

“Konecranes Shares” shall mean the shares of Konecranes received by Terex in
connection with the disposition of Terex’s Material Handling and Port Solutions
business to Konecranes pursuant to the Stock and Asset Purchase Agreement dated
as of May 16, 2016, between Terex and Konecranes, which was consummated on
January 4, 2017.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“Loan Document Obligations” shall mean (a) the due and punctual payment of (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, examinership, administration, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by any




--------------------------------------------------------------------------------




3







Borrower under the Credit Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, and (iii) all other
monetary obligations of any Borrower to any of the Secured Parties under the
Credit Agreement and each of the other Loan Documents, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, examinership, administration, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual performance of all other obligations of
each Borrower under or pursuant to the Credit Agreement and each of the other
Loan Documents, and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, examinership, administration,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Material Debt Security” shall mean any security evidencing Indebtedness held by
any Grantor on the date hereof or issued to any Grantor in the future that has
an aggregate principal amount in excess of $50,000,000 (other than any such
security evidencing Indebtedness of any other Grantor); provided that, for
purposes of determining whether such $50,000,000 threshold is exceeded, (i) all
securities evidencing Indebtedness between any two specified persons shall be
deemed to be one security and (ii) any trade debt between any two specified
persons shall be excluded from such determination.  Notwithstanding anything in
any Loan Document to the contrary, no Grantor shall be required to have any such
Indebtedness evidenced by any security or instrument.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement that (i) is in effect on the Closing Date with a
counterparty that is (x) the Administrative Agent or a Lender or an Affiliate of
the Administrative Agent or a Lender as of the Closing Date or (y) a Lender or
an Affiliate of a Lender under (and, in each case, as defined in) the Existing
Credit Agreement immediately prior to the consummation of the Existing Credit
Agreement Refinancing or (ii) is entered into after the Closing Date with any
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into and (c) the due and punctual payment and performance of all obligations of
each Loan Party under each Additional L/C Facility and each Contract Loan
Facility, provided that, Obligations shall not include, with respect to any
Grantor, Excluded Swap Obligations of such Grantor.

“Patent License” shall mean any written agreement, now  or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
office) or any similar office in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Certificate” shall mean the certificate substantially in the form of
Exhibit B, completed and supplemented with the schedule and attachments
contemplated thereby, and duly executed by a Responsible Officer of Terex.

“Perfection Intellectual Property” shall mean the Patents and Trademarks listed
on Schedule III hereto.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.




--------------------------------------------------------------------------------




4







“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) each Issuing Bank, (e) each counterparty to any
Hedging Agreement with a Loan Party that either (i) is in effect on the Closing
Date if such counterparty is (x) the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender as of the Closing Date or (y)
a Lender or an Affiliate of a Lender under (and, in each case, as defined in)
the Existing Credit Agreement immediately prior to the consummation of the
Existing Credit Agreement Refinancing or (ii) is entered into after the Closing
Date if such counterparty is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement is entered into, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (g) each
Additional L/C Issuing Bank, (h) each Contract Loan Revolving Lender and (i) the
successors and assigns of each of the foregoing.

“Security” shall have the meaning assigned to such term in Article 8 of the New
York UCC.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Subsidiary Guarantors” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.

“Specified Foreign Equity Interests” shall mean any Equity Interest issued by a
Non-U.S. Subsidiary that is pledged pursuant to a Foreign Pledge Agreement.

“Terex” shall have the meaning assigned to such term in the preliminary
statement.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar office in any State of the United States or
any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

“Uncertificated Foreign Security” shall mean an Equity Interest constituting a
Security at any time owned by any Grantor in any Material First Tier Non-U.S.
Subsidiary, which Equity Interest is not represented by a certificate.

“Uncertificated Limited Liability Company Interest” shall mean a limited
liability company membership interest at any time owned by any Grantor in any
Material U.S. Restricted Subsidiary or Material First Tier Non-U.S. Subsidiary
which is a limited liability company and which limited liability company
membership interest is not a Security and not represented by a certificate.

“Uncertificated Partnership Interest” shall mean a general partnership interest
or limited partnership interest at any time owned by any Grantor in any Material
U.S. Restricted Subsidiary or Material First Tier Non-U.S. Subsidiary which is a
limited partnership and which general partnership interest or limited
partnership interest is not a Security and not represented by a certificate.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to any
Borrower on the assumption that each relevant Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by such Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to a Swingline Lender, the aggregate amount, if any, of
participations in respect of any outstanding Swingline Loans made by such Lender
that shall not have been funded by the Revolving Credit Lenders




--------------------------------------------------------------------------------




5







in accordance with Sections 2.22(e) of the Credit Agreement and (c) with respect
to any Issuing Bank, the aggregate amount, if any, of participations in respect
of any outstanding L/C Disbursement that shall not have been funded by the
Revolving Credit Lenders in accordance with Sections 2.23(d) and 2.02(f) of the
Credit Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code enacted in the
State of New York, as amended from time to time; provided that if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of a security interest is governed by the personal
property security laws of any jurisdiction other than New York, “UCC” shall mean
those personal property security laws as in effect in such other jurisdiction
for the purposes of the provisions hereof relating to such perfection or
priority and for the definitions related to such provisions.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee.  Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations.  Each Guarantor further agrees that the Obligations may be
extended or renewed, amended or modified, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension, renewal, amendment or modification of any
Obligation.  Each Guarantor waives presentment to, demand of payment from and
protest to any Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether or not
any bankruptcy, insolvency, examinership, administration, receivership or other
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Collateral Agent
or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any Deposit Account or credit on the books of
the Collateral Agent or any other Secured Party in favor of any Borrower or any
other person.  Each Guarantor agrees that its guarantee hereunder is continuing
in nature and applies to all Obligations, whether currently existing or
hereafter incurred.

SECTION 2.03. No Limitations, Etc.  (a)  Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them, (iv) any default, failure or delay, wilful or otherwise, in the
performance of any of the Obligations, or (v) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations).
 Each Guarantor expressly authorizes the Collateral Agent to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
its sole discretion or to release or substitute any one or more other guarantors
or obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of any Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations.  The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any Borrower or any other Loan Party or exercise any
other right or remedy available to them against any Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash.  To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.





--------------------------------------------------------------------------------




6










SECTION 2.04. Reinstatement.  Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy, insolvency, examinership, administration, receivership,
dissolution, liquidation or reorganization of any Borrower, any other Loan Party
or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation.  Upon payment by any Guarantor of any sums to the Collateral Agent
as provided above, all rights of such Guarantor against any Borrower or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each Guarantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that neither the
Collateral Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

SECTION 2.07. Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor that would otherwise not be an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.07 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 2.07 shall remain
in full force and effect until the indefeasible payment in full in cash of all
the Obligations.  Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge.  As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under (a) the Equity
Interests of (i) each Material U.S. Restricted Subsidiary and Material First
Tier Non-U.S. Subsidiary in existence on the date hereof and (x) in the case of
certificated Equity Interests constituting Securities, listed in Part A of
Schedule II hereto or (y) in the case of Uncertificated Foreign Securities,
Uncertificated Limited Liability Company Interests and Uncertificated
Partnership Interests, listed in Part B of Schedule II hereto, and (ii) each
Material U.S. Restricted Subsidiary and each Material First Tier Non-U.S.
Subsidiary obtained in the future by such Grantor (including the Equity
Interests of each Subsidiary that becomes a Material U.S. Restricted Subsidiary
or Material First Tier Non-U.S. Subsidiary in the future) and the certificates
representing all such Equity Interests (collectively referred to herein as the
“Pledged Stock”); provided, however, that the Pledged Stock shall not include
(i) Equity Interests in any Non-U.S. Subsidiary other than a Material First Tier
Non-U.S. Subsidiary, (ii) more than 65% of the issued and outstanding voting
Equity Interests of any Material First Tier Non-U.S. Subsidiary or Foreign
Subsidiary Holdco, (iii) to the extent that applicable law requires that a
Subsidiary issue directors’ qualifying shares, such qualifying shares, (iv) any
Equity Interests in any Material First Tier Non-U.S. Subsidiary, to the extent
that the granting of a security interest therein would result in a material
stamp tax or any other material duty, (v) the assets of any CFC or any Foreign
Subsidiary Holdco or (vi) the Konecranes Shares (the Equity Interests so
excluded pursuant to this proviso being collectively referred to herein as the
“Excluded Equity Interests”); provided further, however, that the security
interest granted under this Section 3.01(a) shall immediately attach to, and the
Pledged Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be an Excluded Equity
Interest, (b)(i) the Material Debt Securities held by such Grantor on the date
hereof (including all such Material Debt Securities listed opposite the name of
such Grantor in Part C of Schedule II), (ii) any Material Debt Securities in the
future issued to such Grantor and (iii) the promissory notes and any other
instruments evidencing such Material Debt Securities (collectively referred to
herein as the “Pledged Debt Securities”), (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01, (d) subject to Section 3.06, all




--------------------------------------------------------------------------------




7







payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a) and (b) above,
(e) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above, and (f) all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (f) above being collectively referred to as
the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral.  (a)  Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
certificates, instruments or other documents representing or evidencing Pledged
Securities (other than Uncertificated Foreign Securities, Uncertificated Limited
Liability Company Interests and Uncertificated Partnership Interests).

(b)  Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Debt Securities.

(c)  Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities (other than
Uncertificated Foreign Securities, Uncertificated Limited Liability Company
Interests and Uncertificated Partnership Interests) shall be accompanied by
undated stock powers duly executed in blank or other undated instruments of
transfer satisfactory to the Collateral Agent and duly executed in blank and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
(other than Uncertificated Foreign Securities, Uncertificated Limited Liability
Company Interests and Uncertificated Partnership Interests) shall be accompanied
by proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request.  Each delivery of Pledged Securities (other than Uncertificated Foreign
Securities, Uncertificated Limited Liability Company Interests and
Uncertificated Partnership Interests) shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Part A, B
or C, as applicable, of Schedule II and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of the
pledge of such Pledged Securities.  Each schedule so delivered shall supplement
any prior schedules so delivered.

(d)  Each Grantor pledging Uncertificated Limited Liability Company Interests or
Uncertificated Partnership Interests shall deliver to the Collateral Agent an
agreement among the issuer thereof, the Collateral Agent and such Grantor, in
form and substance satisfactory to the Collateral Agent, pursuant to which such
issuer agrees to comply with any and all instructions originated by the
Collateral Agent without further consent by such Grantor and not to comply with
instructions regarding such Uncertificated Limited Liability Company Interests
or Uncertificated Partnership Interests, as applicable, originated by any other
person other than a court of competent jurisdiction. The Collateral Agent agrees
with each Grantor that the Collateral Agent shall not give any such instructions
or directions to any such issuer unless an Event of Default has occurred and is
continuing.

SECTION 3.03. Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a)  Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder;

(b)  the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

(c)  except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than transfers made in compliance with the Credit Agreement,
and (iv) subject to Section 3.06, will cause any and all Pledged Collateral
(other than Uncertificated Foreign Securities, Uncertificated Limited Liability
Company Interests and Uncertificated Partnership Interests), whether for value
paid by such Grantor or otherwise, to be forthwith deposited with the Collateral
Agent and pledged or assigned hereunder;





--------------------------------------------------------------------------------




8










(d)  except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e)  each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created or permitted by the Loan Documents), however
arising, of all persons whomsoever;

(f)  no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g)  by virtue of the execution and delivery by each Grantor of this Agreement,
when (i) any Pledged Securities (other than Uncertificated Foreign Securities,
Uncertificated Limited Liability Company Interests and Uncertificated
Partnership Interests) are delivered to the Collateral Agent in accordance with
this Agreement, and (ii) the issuer of any Uncertificated Foreign Securities,
Uncertificated Limited Liability Company Interests or Uncertificated Partnership
Interests, as applicable, the relevant Grantor and the Collateral Agent have
executed an agreement described in Section 3.02(c), the Collateral Agent will
obtain a legal, valid and perfected first-priority lien upon and security
interest in such Pledged Securities, to the extent that the laws of the United
States or any state thereof govern the creation and perfection of any such
security interest, as security for the payment and performance of the
Obligations; and

(h)  the pledge effected hereby is effective to vest in the Collateral Agent,
for the ratable benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein and all action by any
Grantor necessary or desirable to protect and perfect the Lien on the Pledged
Collateral has been duly taken.

SECTION 3.04. Interests in Limited Liability Companies and Limited Partnerships.
 (a)  Each Grantor acknowledges and agrees that (i) each interest in any limited
liability company or limited partnership which is a Subsidiary, pledged
hereunder and represented by a certificate shall be a Security and shall be
governed by Article 8 of the New York UCC and (ii) each such interest shall at
all times hereafter be represented by a certificate.

(b)  Each Grantor further acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership which is a Subsidiary, pledged
hereunder and not represented by a certificate shall not be a Security and shall
not be governed by Article 8 of the New York UCC, and (ii) such Grantor shall at
no time elect to treat any such interest as a Security or issue any certificate
representing such interest, unless such Grantor provides prior written
notification to the Collateral Agent of such election and immediately delivers
any such certificate to the Collateral Agent pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations.  Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent.
 Each Grantor will promptly give to the Collateral Agent copies of any notices
or other communications received by it with respect to Pledged Securities in its
capacity as the registered owner thereof.  Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
 

SECTION 3.06. Voting Rights; Dividends and Interest, Etc.  (a)  Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors notice of its intent to exercise its rights
under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):

(i)

Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.





--------------------------------------------------------------------------------




9










(ii)

The Collateral Agent shall execute and deliver to each Grantor, or cause to be
executed and delivered to each Grantor, all such proxies, powers of attorney and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to paragraph (iii) below.

(iii)

Each Grantor shall be entitled to receive and retain any and all cash dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law.  All noncash dividends,
interest and principal, and all dividends, interest and principal paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than distributions referred to in the preceding
sentence), whether resulting from a subdivision, combination or reclassification
of the outstanding Equity Interests of the issuer of any Pledged Securities or
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral, and, except in the case of a
transaction permitted under the Credit Agreement, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
ratable benefit of the Collateral Agent and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
or instrument of assignment).  This paragraph (iii) shall not apply to dividends
between or among the Borrowers, the Guarantors and any Subsidiaries only of
property subject to a perfected security interest under this Agreement; provided
that the applicable Borrower notifies the Collateral Agent in writing,
specifically referring to this Section 3.06 at the time of such dividend and
takes any actions the Collateral Agent specifies to ensure the continuance of
its perfected security interest in such property under this Agreement.

(b)  Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 3.06, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement or instrument of assignment).  Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02.  After
all Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

(c)  Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.  After all
Events of Default have been cured or waived, the applicable Grantor shall have
the right to exercise the voting and consensual rights and powers that it would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i) of
this Section 3.06.





--------------------------------------------------------------------------------




10










(d)  Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

SECTION 3.07. Conflicts with Foreign Pledge Agreements.  In the event of a
conflict between the terms of this Agreement and the terms of any Foreign Pledge
Agreement, then, solely with respect to the Specified Foreign Equity Interests
covered thereby, the terms of such Foreign Pledge Agreement shall control.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”), in all right, title or
interest in or to any and all of the following assets and properties, now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i)

all Accounts;

(ii)

all Chattel Paper;

(iii)

all cash and Deposit Accounts;

(iv)

all Documents;

(v)

all Equipment;

(vi)

all General Intangibles, including all Intellectual Property;

(vii)

all Instruments;

(viii)

all Inventory;

(ix)

all Investment Property;

(x)

all Letter-of-Credit Rights;

(xi)

all Commercial Tort Claims described in Schedule 12 to the Perfection
Certificate, and such other Commercial Tort Claims notified by the applicable
Grantor to the Collateral Agent pursuant to Section 4.04(e);

(xii)

all other Goods;

(xiii)

all books and records pertaining to the Article 9 Collateral; and

(xiv)

to the extent not otherwise included in the above clauses, all Proceeds and
products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything contained in this Section 4.01 to the contrary, in no
event shall the Article 9 Collateral include, and no Grantor shall be deemed to
have granted a Security Interest in, any Excluded Asset; provided, however, that
the Security interest shall immediately attach to, and the Article 9 Collateral
shall immediately include, any such asset (or portion thereof) upon such asset
(or such portion) ceasing to be an Excluded Asset.




--------------------------------------------------------------------------------




11










(b)  Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any initial financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that (i)
indicate the Article 9 Collateral as all assets of such Grantor or words of
similar effect, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including  (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

The Collateral Agent (or its designee) is further authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office or any similar office in any other jurisdiction) such
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party; provided,
however, that, unless expressly authorized to do so by Terex, the Collateral
Agent shall not file any such documents with respect to any Intellectual
Property other than the Perfection Intellectual Property.

(c)  The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:

(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder (except for Liens expressly permitted pursuant to the Loan Documents)
and has full power and authority to grant to the Collateral Agent, for the
ratable benefit of the Secured Parties, the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other person other than (i) any consent or approval that has been
obtained and (ii) any consent or approval the failure of which could not impair
or adversely affect the Security Interests intended to be granted hereunder.

(b)  The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete as of the Closing Date.  Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral have been prepared by the Collateral Agent based upon the information
provided to the Administrative Agent and the Secured Parties in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 6 to the Perfection Certificate (or specified by notice from Terex
to the Administrative Agent after the Closing Date in the case of filings,
recordings or registrations required by Section 5.11 of the Credit Agreement),
which are all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in the
Perfection Intellectual Property) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral (other than Intellectual
Property that is not Perfection Intellectual Property) in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
re-recording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of Uniform Commercial Code continuation statements.  Each Grantor represents and
warrants that a fully executed agreement in the form hereof (or a fully executed
short form agreement in form and substance satisfactory to the Collateral Agent)
and, subject to Section 4.01(b), containing a description of all Perfection
Intellectual Property have been delivered to the Collateral Agent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction (including the filing of Uniform
Commercial Code financing statements), to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Perfection Intellectual Property in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, re-recording, registration or
reregistration is necessary (other than as provided under applicable law with
respect to the filing of Uniform Commercial Code continuation statements).




--------------------------------------------------------------------------------




12










(c)  The Security Interest constitutes (i) a legal and valid security interest
in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral (other than Intellectual
Property that is not Perfection Intellectual Property) in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral  (other
than Intellectual Property that is not Perfection Intellectual Property) in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205.  The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than Liens expressly permitted pursuant
to Section 6.02 of the  Credit Agreement that have priority as a matter of law.

(d)  The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.  No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral (except for
financing statements or analogous documents filed for precautionary reasons
relating to operating leases, consignments and other similar items, in each case
(x) in the ordinary course of business, and (y) as permitted under the Credit
Agreement), (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.  No Grantor holds any Commercial Tort
Claims, except as indicated on the Perfection Certificate or as notified to the
Collateral Agent pursuant to Section 4.04(e) hereof.

SECTION 4.03. Covenants.  (a)  Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization.  Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph.  Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral (other than Intellectual
Property that is not Perfection Intellectual Property) in which a security
interest may be perfected by filing, recording or registering (A) a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions or (B) a security
interest in the Perfection Intellectual Property in the United States Patent and
Trademark Office or the United States Copyright Office, in each case, other than
with respect to Liens expressly permitted by Section 6.02 of the Credit
Agreement that have priority as a matter of law.  Each Grantor agrees promptly
to notify the Collateral Agent if any material portion of the Article 9
Collateral owned or held by such Grantor is damaged or destroyed.

(b)  Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Article 9 Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Article 9 Collateral.

(c)  Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Credit
Agreement, Terex shall deliver to the Collateral Agent a certificate executed by
its chief legal officer or a Responsible Officer of Terex certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings recordings or registrations, including
all refilings, re-recordings and registrations, containing a description of the
Article 9 Collateral (other than in respect of Intellectual Property that is not
Perfection Intellectual Property) have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (a) of this Section 4.03 to the extent necessary
to protect and perfect the Security Interest for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).





--------------------------------------------------------------------------------




13










(d)  Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(e)  Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith.  If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent.

(f)  The Collateral Agent and such persons as the Collateral Agent may
reasonably designate shall have the right, at the applicable Grantor’s own cost
and expense, to inspect, during normal business hours and on reasonable notice,
the Article 9 Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located (no more than two such inspections being permitted
annually under this Section 4.03(f) unless an Event of Default shall have
occurred and be continuing), to discuss the applicable Grantor’s affairs with
the officers of such Grantor and its independent accountants and to verify under
reasonable procedures the existence, validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or other Article 9 Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification.  The Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured Party
(it being understood that any such information shall be deemed to be
“Information” subject to the provisions of Section 9.17 of the Credit
Agreement).

(g)  At its option at any time after ten Business Days’ notice to the applicable
Grantor (or, to the extent the Collateral Agent deems it necessary to act prior
the end of such ten day notice period in order to preserve the Article 9
Collateral, the applicable Grantor’s rights to and use of the Article 9
Collateral or the Security Interest granted herein, any shorter notice period),
the Collateral Agent may discharge past due Taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not expressly permitted pursuant to Section 5.03 or
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this paragraph shall
be interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(h)  Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

(i)  No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement.  No Grantor shall make or permit to be
made any transfer of the Article 9 Collateral and each Grantor shall remain at
all times in possession or otherwise in control of the Article 9 Collateral
owned by it, except that (i) Inventory and Accounts Receivable may be sold, and
excess, damaged, obsolete or worn out assets may be sold or otherwise disposed
of, in the ordinary course of business, (ii) Accounts Receivable may be sold in
connection with any Receivables Program, (iii) loans, leases, chattel paper,
receivables and other obligations held by Terex Financial Services may be sold
in the ordinary course of business and (iv) unless and until the Collateral
Agent shall notify the Grantors that an Event of Default shall have occurred and
be continuing and that during the continuance thereof the Grantors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any Collateral
(which notice may be given by telephone if promptly confirmed in writing), the
Grantors may use and dispose of the Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document; provided that, notwithstanding anything contained in this
Section 4.03(i) to the contrary, each Grantor shall be permitted to deliver
Article 9 Collateral to, and store Article 9 Collateral with, a bailee or
warehouseman without obtaining an executed lien waiver in favor of the
Collateral Agent.





--------------------------------------------------------------------------------




14










(j)  No Grantor will, without the Collateral Agent’s prior written consent,
which consent shall not be unreasonably withheld, grant any extension of the
time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises, compoundings or settlements granted or made in the
ordinary course of business and consistent with its current and past practices
and in accordance with such commercially prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.

(k)  Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.02 of the Credit
Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, documented
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

(l)  Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper constituting Collateral and
its books, records and documents evidencing or pertaining thereto.

SECTION 4.04. Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

(a)  Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than securities evidencing
Indebtedness that are not Material Debt Securities), such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(b) Deposit Accounts.  Each Grantor hereby agrees that within the time period
provided in Schedule 5.11 of the Credit Agreement, it shall execute and deliver
to the Collateral Agent, and shall use commercially reasonable efforts to cause
each applicable depository bank to execute and deliver to the Collateral Agent,
one or more control agreements (or amendments to any such control agreements in
effect under the Existing Credit Agreement), in form and substance reasonably
satisfactory to the Collateral Agent, among such Grantor, the Collateral Agent
and the applicable depository bank, with respect to the Deposit Accounts and
lockboxes enumerated in Schedule IV hereto and each other Deposit Account or
lockbox that any Grantor at any time hereafter opens or maintains (in each case,
excluding any Excluded Accounts).

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, in each case constituting Collateral, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request of the Collateral Agent,
shall take such action as the Collateral Agent may request to vest in the
Collateral Agent control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  The Collateral Agent agrees with such Grantor that
the Collateral Agent will arrange, pursuant to procedures satisfactory to the
Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.





--------------------------------------------------------------------------------




15










(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit constituting Collateral (other than a letter of credit issued
in the ordinary course of business), with a face amount in excess of
$10,000,000, now or hereafter issued in favor of such Grantor, such Grantor
shall promptly notify the Collateral Agent thereof and, at the request and
option of the Collateral Agent, such Grantor shall, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred and is continuing.

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
the Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Collateral Agent, for the ratable benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
 (a)  Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent constituting
Collateral and that is material to the conduct of such Grantor’s business may
become invalidated or dedicated to the public, and agrees that it shall continue
to mark any products covered by a Patent constituting Collateral with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.

(b)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark constituting Collateral and that is material to the
conduct of such Grantor’s business, (i) maintain such Trademark in full force
free from any claim of abandonment or invalidity for non-use, (ii) maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights under
applicable law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.

(c)  Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright constituting Collateral, continue
to publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.

(d)  Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright constituting Collateral
and that is material to the conduct of such Grantor’s business may become
abandoned, lost or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or its right to keep and maintain the same.

(e)  Each Grantor will take all commercially reasonable steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights constituting Collateral
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registration of the Trademarks and Copyrights, in each case,
constituting Collateral and that is material to the conduct of such Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.

(f)  In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright constituting
Collateral that is material to the conduct of such Grantor’s business has been
or is about to be infringed, misappropriated or diluted by a third person, such
Grantor promptly shall notify the Collateral Agent and shall, if consistent with
good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral.





--------------------------------------------------------------------------------




16










(g)  Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use all commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License
or Trademark License constituting Collateral to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent, for
the ratable benefit of the Secured Parties, or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law.  Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give each applicable Grantor ten Business Days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
 At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
 As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.





--------------------------------------------------------------------------------




17










SECTION 5.02. Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in their respective capacities as
such hereunder or under any other Loan Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent and/or
the Collateral Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other reasonable out of pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, the
Swingline Lenders and any Issuing Bank pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

Notwithstanding anything herein to the contrary, Excluded Swap Obligations with
respect to any Grantor shall not be paid with amounts received from such Grantor
or its assets, but appropriate adjustments shall be made with respect to
payments from other Grantors to preserve the allocation to Obligations otherwise
set forth above in this Section.

SECTION 5.03. Grant of License to Use Intellectual Property.  For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, to the extent permitted to do so (and each
Grantor shall make all commercially reasonable efforts to obtain the consent to
license all Intellectual Property referred to below to the Collateral Agent
pursuant to this Section 5.03), each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  The use of such license by the Collateral
Agent may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, Etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar applicable law in another relevant
jurisdiction or similar statute hereafter enacted, in each case analogous in
purpose or effect (collectively, “Applicable Securities Laws”) with respect to
any disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Applicable Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect.  Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Agent may, with respect to any sale
of the Pledged Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof, and upon
consummation of any such sale may assign, transfer and deliver to the purchaser
or purchasers thereof the Pledged Collateral.  Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed




--------------------------------------------------------------------------------




18







under the Applicable Securities Laws or, to the extent applicable, “blue sky” or
other state securities laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale.  Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached.  The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement on behalf of such Borrower,
such Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to this Agreement or any
other Security Document to satisfy in whole or in part a claim of any Secured
Party on behalf of such Borrower, such Borrower shall indemnify such Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

SECTION 6.02. Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the applicable
Borrower as provided in Section 6.01, the Contributing Guarantor shall indemnify
the Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets (the
“Indemnified Amount”), as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Guarantor on
the date hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor).  Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.  Notwithstanding the foregoing, to the extent that any Claiming
Guarantor’s right to indemnification hereunder arises from a payment or sale of
Collateral made to satisfy Obligations constituting Swap Obligations, only those
Contributing Guarantors for whom such Swap Obligations do not constitute
Excluded Swap Obligations shall indemnify such Claiming Guarantor, with the
fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

SECTION 6.03. Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be subordinated and junior to the indefeasible
payment in full in cash of the Obligations.  No failure on the part of any
Borrower or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of its obligations hereunder.

(b)  Each Borrower and each Guarantor hereby agree that all Indebtedness and
other monetary obligations owed by it to any Borrower, any other Guarantor or
any Subsidiary shall be subordinated and junior to the indefeasible payment in
full in cash of the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of Terex as provided in
Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with




--------------------------------------------------------------------------------




19







respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Agreement, any
other Loan Document or any other agreement or instrument relating to the
foregoing, (c) except as otherwise expressly permitted under the Loan Documents
or effected pursuant thereto, any exchange, release or non-perfection of any
Lien on other collateral, or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

SECTION 7.03. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or Issuing Bank or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under any Loan Document is outstanding and
unpaid or the aggregate L/C Exposure (other than with respect to Letters of
Credit that have been fully cash collateralized on terms satisfactory to the
Collateral Agent and the applicable Issuing Bank) does not equal zero and so
long as the Commitments have not expired or terminated.

SECTION 7.04. Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.

SECTION 7.05. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.  (a)  The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of one
firm of counsel and one firm of local counsel in each relevant jurisdiction
(and, if reasonably necessary, one special counsel) for the Collateral Agent,
and one firm of counsel and one firm of local counsel in each relevant
jurisdiction (and, if reasonably necessary, one special counsel) for all of the
Lenders taken as a whole (and, solely in the case of an actual or reasonably
perceived conflict of interest, one additional counsel for each affected
Indemnitee) incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any Indemnitee is a party
thereto or whether initiated by a third party or by a Borrower or any of their
respective Affiliates or equityholders; provided, however, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or wilful misconduct of such Indemnitee (y)  arising
from such Indemnitee’s material breach of this Agreement or any other Loan
Document or (z) any dispute solely among Indemnitees and not arising out of any
act or omission of a Borrower or any of its Affiliates (other than any
proceeding against any Indemnitee solely in its capacity or in fulfilling its
role as Administrative Agent, Collateral Agent, Issuing Bank, Swingline Lender,
Joint Bookrunner or any similar role, in each case, in its capacity as such).
 To the extent permitted by applicable law, no Grantor shall assert, and each
Grantor hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of proceeds thereof.  





--------------------------------------------------------------------------------




20










(c)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.  All amounts due
under this Section 7.06 shall be payable within ten Business Days of written
demand therefor and shall bear interest, on and from the date of demand, at the
rate specified in Section 2.06(a) of the Credit Agreement applicable to U.S.
Term Loans.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
 The Collateral Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, wilful misconduct or bad
faith.

SECTION 7.08. Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment.  (a)  No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.





--------------------------------------------------------------------------------




21










SECTION 7.11. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
 Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 7.13. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process.  (a)  Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in the Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that, to the extent permitted by law, all claims in
respect of any such action or proceeding may be heard and determined only in
such New York State or, to the extent permitted by law, in such Federal court.
 Each of the Loan Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent, the Administrative Agent, Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.

(b)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14.  Each
of the Loan Parties hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c)  Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01.  Nothing in this Agreement
or any other Loan Document will affect the right of the Collateral Agent to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release.  (a)  Subject to Section 2.04 (it being
understood that Section 2.04 relates only to the Guarantees by the Guarantors
hereunder), this Agreement, the Guarantees of the Obligations, the Security
Interest, the pledge of the Pledged Collateral and all other security interests
granted hereby shall terminate when all the Loan Document Obligations have been
indefeasibly paid in full (other than contingent indemnification obligations not
then due and payable), the Lenders have no further commitment to lend under the
Credit Agreement, the aggregate L/C Exposure (other than with respect to Letters
of Credit that have been fully cash collateralized on terms satisfactory to the
Collateral Agent and the applicable Issuing Bank) has been reduced to zero and
the Issuing Banks have no further obligations to issue Letters of Credit under
the Credit Agreement.

(b)  A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which (a) such
Subsidiary Guarantor ceases to be a Subsidiary or (b) such Subsidiary becomes a
CFC or Foreign Subsidiary Holdco.  Upon request of such Subsidiary Guarantor,
the Collateral Agent shall confirm such release in writing.

(c)  Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not Terex or a
Subsidiary Guarantor, or, upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 9.08 of the Credit Agreement, the Security Interest in such Collateral
shall be automatically released.  Upon request of such Grantor, the Collateral
Agent shall confirm such release in writing.





--------------------------------------------------------------------------------




22










(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or representation or
warranty by the Collateral Agent or any Secured Party.  Without limiting the
provisions of Section 7.06, the Borrowers shall reimburse the Collateral Agent
upon demand for all reasonable and documented costs and out of pocket expenses,
including the reasonable and documented fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 7.15.

SECTION 7.16. Additional Subsidiaries.  Any Subsidiary that is required to
become a party hereto pursuant to Section 5.11 of the Credit Agreement, shall
upon execution and delivery by the Collateral Agent and such Subsidiary of a
supplement in the form of Exhibit A hereto, become a Subsidiary Guarantor and a
Grantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor and a Grantor herein.  The execution and delivery of any
such instrument shall not require the consent of any other Loan Party hereunder.
The rights and obligations of each Loan Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Loan Party as a party
to this Agreement.

SECTION 7.17. Right of Setoff.  If an Event of Default shall have occurred and
is continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.28 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
to setoff.  Each Secured Party agrees to notify Terex and the Collateral Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 The rights of each Secured Party under this Section 7.17 are in addition to
other rights and remedies (including other rights of setoff) which such Secured
Party may have.

SECTION 7.18. Secured Party Acknowledgement.  BY ACCEPTING THE BENEFITS OF THIS
AGREEMENT AND THE GUARANTEES AND SECURITY INTERESTS CREATED HEREBY, EACH SECURED
PARTY ACKNOWLEDGES THE PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND
AGREES TO BE BOUND BY SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.

[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




TEREX CORPORATION,

 

by

 

/s/ Eric I Cohen

 

Name: Eric I Cohen

 

Title: Senior Vice President




EACH SUBSIDIARY OF TEREX CORPORATION LISTED ON SCHEDULE I HERETO,

 

by

 

/s/ Eric I Cohen

 

Name: Eric I Cohen

 

Title:   Vice President




TEREX USA, LLC,

 

by

 

/s/ Eric I Cohen

 

Name: Eric I Cohen

 

Title:   Senior Vice President




TEREX UTILITIES, INC.,

 

by

 

/s/ Eric I Cohen

 

Name: Eric I Cohen

 

Title:   President








[Signature Page to Guarantee and Collateral Agreement]




--------------------------------------------------------------------------------










CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

by

 

/s/ William O’Daly

 

Name: William O’Daly

 

Title: Authorized Signatory




by

 

/s/ Kelly Heimrich

 

Name: Kelly Heimrich

 

Title: Authorized Signatory











[Signature Page to Guarantee and Collateral Agreement]


